Citation Nr: 1230265	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  05-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from February 1983 to September 1984.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), granting an increased evaluation to 10 percent for a left knee disorder, effective from August 30, 2004. 

In the course of the appeal, in November 2007, the Veteran testified before a Veterans Law Judge who is longer employed by the Board.  In July 2012, the Board informed the Veteran that the Veterans Law Judge who conducted the November 2007 hearing was no longer employed by the Board, indicated that he was entitled to another Board hearing, and advised him that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed with his appeal.  To date, the Veteran has not responded; thus, the Board will proceed with the case. 

The Board remanded the case in January 2008 for additional development. Upon return of the claim to the Board, the Board in a December 2009 decision denied the claim for an increased rating for a left knee disorder. The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Court in an October 2010 Order granted an October 2010 Joint Motion for Remand (Joint Motion), vacating the Board's January 2008 decision and remanding the case for action consistent with the Joint Motion.  In October 2011, the Board remanded the case for readjudication with consideration of newly-submitted evidence and with consideration of the credibility of the Veteran's lay statements as to the frequency and severity of disabling flare-ups in his knee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran underwent VA examination in May 2009 for the purpose of determining the current severity of his service-connected left knee disorder.  At that time, the Veteran reported giving way, pain, stiffness, one-time effusion, swelling, and weekly flare-ups of moderate severity lasting one to two days.  Physical examination demonstrated motion of the left knee was extension zero degrees and flexion 124 degrees with no objective evidence of pain with active motion.    

The Veteran presented for an orthopedic consultation in February 2010 at which time physical examination demonstrated active range of motion of the knee was from zero to 100 without difficulty.  This is a decrease in flexion of 24 degrees since the last examination indicating an increase in severity of his left knee disability.  

As it has been a number of years since the last VA examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his service-connected left knee disability.  

In addition, the Veteran receives routine treatment at the VA medical facility in Chattanooga.  While this case is in remand status, all records of current treatment should be obtained.  In reviewing the VA records in the file, the Board notes no records were obtained since July 2010.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all VA outpatient treatment records pertaining to treatment for a left knee disorder since July 2010 from the VA medical facility in Chattanooga should be obtained and associated with the claims file.     

2.  The Veteran should be afforded a VA examination to ascertain the severity of his service-connected left knee disability. The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should determine whether the Veteran has recurrent subluxation or lateral instability of his left knee as a result of his service-connected left knee disability, and if so, whether it would be considered slight, moderate, or severe. 

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  

The examiner should be asked to determine whether the Veteran's left knee exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  

The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


